UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-7775



JABORIE BROWN,

                 Petitioner - Appellant,

          v.


WARDEN, FEDERAL CORRECTIONAL INSTITUTION, ESTILL,

                 Respondent - Appellee,


          and


UNITED STATES OF AMERICA,

                 Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Junior, District
Judge. (4:07-cv-02677-HMH)


Submitted:   February 28, 2008               Decided: March 10, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jaborie Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jaborie Brown, a federal prisoner, appeals from the

district    court’s       order   accepting   the    recommendation      of   the

magistrate judge and dismissing, without prejudice, his petition

filed under 28 U.S.C. § 2241 (2000).            The district court referred

this     case   to    a    magistrate   judge       pursuant   to   28    U.S.C.

§ 636(b)(1)(B) (2000).            The magistrate judge recommended that

relief be denied and advised Brown that failure to file timely,

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Brown failed to file specific objections to

the magistrate judge’s recommendation; he only proffered non-

specific objections and restated the claims raised in his petition.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                    See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).             Brown has waived appellate

review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and legal




                                      - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -